Exhibit 10.1

AGREEMENT AND GENERAL RELEASE

WHEREAS, First Commonwealth Financial Corporation (“Employer”) employed Joseph
E. O’Dell (“Employee”); and

WHEREAS, Employer and Employee wish to resolve any and all matters between them
relating to Employee’s employment and termination from employment;

NOW, THEREFORE, in consideration of the mutual undertakings set forth below,
this Separation Agreement and Release (“SAR”) will govern Employee’s termination
from employment with Employer and will resolve, finally and completely, any and
all possible claims and disputes between Employer and Employee arising from such
employment and termination of employment:

1. Employer’s employment records will reflect that Employee’s employment with
Employer terminated effective February 28, 2007 (the “Termination Date”).

2. In exchange for Employee’s execution of this SAR, Employer agrees to:

 

  (a) pay Employee Four Hundred Thousand Dollars ($400,000.00), less any and all
legally required withholding and deductions. This amount will be paid in twelve
equal installments beginning in March 2007 and ending in February 2008, in
accordance with Employer’s regular payroll practices;

 

  (b) pay the Employee Two Hundred Fifty-Seven Thousand Dollars ($257,000), less
any legally required withholdings and deductions. This amount will be paid in a
single sum payment on March 14, 2008; provided, however, that if Employee fails
to comply with the covenants set forth in paragraphs 11-12 hereof, as determined
by the Employer, Employee shall be required and hereby agrees to immediately
repay the full amount of $257,000 to the Employer upon written demand thereof;
and

 

  (c)

pay Employee Twenty Thousand Four Hundred and Seventy-Two Dollars and Fifty-Six
Cents ($20,472.56), less any legally required withholdings and deductions. The
sum of Twenty Thousand Four



--------------------------------------------------------------------------------

 

Hundred and Seventy-Two Dollars and Fifty-Six Cents ($20,472.56) will be paid on
March 30, 2007, in accordance with Employer’s regular payroll practices.
Employer will also extend continuation coverage to the Employee, as required by
Section 4980B of the Internal Revenue Code of 1986, as amended (“COBRA”) under
the First Commonwealth Financial Corporation Group Health Plan (“Plan”) on the
terms and conditions mandated by COBRA including the Employee’s payment of the
applicable COBRA premiums. If Employee exhausts COBRA (completion of the
applicable 18-month COBRA coverage period), the Employer shall provide a
conversion health insurance policy and as permitted under state law (“Conversion
Policy”), beginning in September 2008, and Employer shall be responsible for the
cost of such Conversion Policy up to Two Thousand Two Hundred Dollars
($2,200.00) per month in premiums for the Conversion Policy with the Employee
required to pay any remainder in premiums. The Employer will cease to provide
Conversion Policy coverage under this paragraph on the earlier of: (i) August
2010; (ii) the date the Employee fails to pay his portion of the Conversion
Policy premiums; or (iii) the date of the Employee’s death.

Employee acknowledges that he is not otherwise entitled to receive the foregoing
payments and benefits unless he executes this SAR. Employee agrees that he
accepts the consideration set forth in paragraphs 2 and 4 of this SAR as
adequate and in the full, final, and complete settlement of all possible claims
which he might have as described in paragraph 3 of this SAR. Employee expressly
understands, agrees and covenants that Employer shall not be required to make
any further payment, for any reason whatsoever and including any payment of
attorneys’ fees or costs, to him or to any person, attorney, representative,
heir or estate, regarding any claim or right whatsoever which might possibly be
asserted by him or on his behalf. In the event that Employee dies prior to the
amounts set forth in paragraph 2(a) — (b) being paid to him, Employer agrees to
pay any remaining but unpaid amounts to Alice O’Dell.

3. In exchange for the promises contained in paragraphs 2 and 4, Employee hereby
unconditionally releases Employer, its affiliates, officers, directors, Board,
employees, shareholders, agents, benefit plans, predecessors, successors and/or
assigns from any and all claims, issues, or causes of action, known or unknown,
as of the Effective Date of this Agreement (defined in paragraph 16), including
those arising out of Employee’s employment

 

-2-



--------------------------------------------------------------------------------

with Employer, Employee’s interaction with Employer’s employees, and Employee’s
separation from employment with Employer, including, but not limited to: (i) all
claims under any possible legal, equitable, contract, or tort theory, including,
but not limited to, any and all claims for wrongful discharge or for breach of
contract and any and all claims for defamation, slander, invasion of privacy,
misrepresentation, negligence, or intentional or negligent infliction of
emotional distress; (ii) all claims under any possible statutory theory,
including, but not limited to, any and all claims under Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Federal Rehabilitation
Act, the Americans with Disabilities Act, the Age Discrimination in Employment
Act, the Older Workers Benefit Protection Act, the Pregnancy Discrimination Act,
the Equal Pay Act, the Pennsylvania Human Relations Act, and any and all other
federal, state, and/or local employment and other legal claims, and any other
civil rights law, including any federal, state, or local law, statute,
ordinance, regulation, or executive order prohibiting employment discrimination
based on age, sex, sexual orientation, religion, race, color, handicap,
disability, retaliation, or any other characteristic proscribed by law, or any
other legal claims, such as whistleblower claims, wrongful discharge claims, and
claims for possible attorneys’ fees and costs; (iii) all claims under the
Employee Retirement Income Security Act of 1974, all claims under the Wage
Payment and Collection Law, and all claims under the Family and Medical Leave
Act; and (iv) all claims for the fees, costs, and expenses of any and all
attorneys who have at any time or are now representing Employee in connection
with this SAR or in connection with any matter released by Employee. Employee
acknowledges and covenants that he has not sustained any work-related injury or
illness during his employment with Employer. Employee acknowledges that he has
filed no charges, complaints, or other claims against Employer. Employee further
understands, covenants, and agrees that he will not enter suit or initiate any
proceedings of any kind against Employer or any other person or entity on any of
the claims mentioned above. To the extent, however, that any entity or person
sues on Employee’s behalf concerning any possible claim, Employee agrees that
this SAR has fully and finally satisfied any and all possible claims, and
Employee agrees to waive and otherwise relinquish eligibility for any recovery
beyond what he has received in this SAR, even if he participates or otherwise
assists in such litigation.

4. Employer will offer Employee the opportunity to perform services for Employer
pursuant to the Independent Contractor Services Agreement attached hereto as
Attachment A.

5. Employee does not waive, nor shall this SAR be construed to waive, any right
which is not subject to waiver as a matter of law (such as a claim for workers’

 

-3-



--------------------------------------------------------------------------------

compensation benefits), claims for vested benefits under, for example, any
qualified retirement plan, or any claim or right which arises after the
Effective Date of this Release.

6. Employee understands and agrees that Employer, including any successor or
affiliate of Employer, will not be obligated in any way to provide him with
future employment, compensation, or benefits in any amount or for any reason,
and Employee agrees not to seek any such employment, reemployment, compensation
or benefits.

7. Employee expressly understands and agrees that Employer expressly denies that
it harmed him or treated him unlawfully, unfairly or discriminatorily in any
way, or that it retaliated against him. Neither this SAR nor the implementation
thereof shall be construed to be, or shall be, admissible in any proceedings as
evidence of an admission by Employer of any violation of or failure to comply
with any federal, state or local law, ordinance, agreement, rule, regulation, or
order. The preceding sentence does not preclude introduction of this SAR by
either party to establish that the other’s claims were resolved and released
according to the terms of this SAR or by Employer or Employee to establish any
breach of this SAR.

8. Employee is hereby advised to consult with an attorney prior to executing
this SAR to help him fully understand and appreciate its legal effect. Employee
swears that he has carefully read the foregoing release, that he understands
completely its contents, that he understands the significance and consequences
of signing it, and that he has had a full and fair opportunity to have his
attorney explain all of its contents and ramifications. Employee expressly
warrants that he has been afforded the opportunity to consider this SAR for a
period of twenty-one (21) calendar days. Employee further swears that he has
agreed to and signed this SAR knowingly and voluntarily of his own free will,
act, and deed, and for full and sufficient consideration.

9. Employee shall have a period of seven (7) days following his execution of
this SAR to revoke it (“Revocation Period”), and this SAR shall not be effective
or enforceable prior to the expiration of the Revocation Period. Revocation must
be made by delivering, within the Revocation Period, a notice to Thaddeus
Clements, Senior Vice President, P.O. Box 400, Indiana, Pennsylvania 15701. The
revocation of this SAR by Employee will automatically revoke the terms described
in paragraphs 2 and 4 of this SAR. If Employee does not advise Employer in
writing that he revokes this SAR within the Revocation Period, the SAR shall
become effective and be forever enforceable. Employee understands that if he
revokes this SAR, he will not receive the sums or other consideration set forth
in paragraphs 2 and 4 of this SAR.

 

-4-



--------------------------------------------------------------------------------

This SAR shall not become effective or enforceable until at least the eighth
(8th) day after the date that Employee signs the SAR.

10. By entering into this SAR, Employer expressly denies any unlawful or unfair
conduct.

11. Employee agrees that for the period from February 28, 2007 to August 2010,
Employee will not, for himself, as an agent, employee, contractor or owner, or
on behalf of another person or entity, directly or indirectly, engage in any
“Prohibited Position” with any “Competing Business.” For purposes of this SAR,
“Prohibited Position” shall mean any position, whether as principal, agent,
officer, director, employee, consultant, shareholder, or otherwise: (i) where
Employee will be engaged in the management, sale, development, or marketing of
products or services of the type provided by the Employer; and (ii) during
employment with Employer, Employee was privy to or given access to proprietary
and/or confidential business information of the Employer concerning the
Employer’s management, strategy, performance, sale, development or marketing of
that type of product or service and/or was involved in maintaining the
Employer’s customer relationships or goodwill; “Competing Business” shall mean
any person, corporation or other entity which engages in the marketing and/or
sale of: (i) retail banking products in the Commonwealth of Pennsylvania,
including, for example, personal and business accounts, private banking,
business banking, loans, lines of credit, mortgages, and other investment or
financial products; or (ii) any other product or service of the Employer,
currently and in the future, in the Commonwealth of Pennsylvania, in which the
Employee had involvement, and/or about which Employee learned of, and/or may
have acquired any knowledge about, while employed by the Company. Employee also
agrees not to enter into, consult about, or become involved with any
transactions that he learned and/or became aware of through his employment with
Employer. Employee acknowledges that this restriction is properly limited so
that it will not interfere with his ability to earn a livelihood and that this
restriction is reasonable and necessary to protect Employer’s legitimate
business interest, including the protection of its confidential and trade secret
information. In exchange for the consideration set forth in paragraphs 2 and 4,
Employee agrees to be bound by the terms of this paragraph 11. Employee’s
provision of services to Employer pursuant to the Independent Contractor
Services Agreement with Employer will not violate the terms of paragraph 11. The
foregoing covenants shall not be deemed to prohibit Employee from acquiring as
an investment not more than five percent (5%) of the capital stock of a
Competing Business, whose stock is traded on a national securities exchange or
through an automated quotation system of a registered securities association.

 

-5-



--------------------------------------------------------------------------------

12. a. Except as otherwise required by law, Employee agrees to refrain from
directly or indirectly engaging in publicity or any other action or activity
that reflects adversely upon Employer, its Board, officers, employees, agents
and business, including any successor or affiliate.

b. Employee agrees to keep confidential any proprietary information and other
knowledge acquired or otherwise learned from or on behalf of Employer during his
employment to the extent such information or knowledge has not been published,
has not been disseminated, or is not otherwise a matter of general public
knowledge.

c. Except as otherwise required by law, Employee agrees to keep confidential and
not disclose the terms of this SAR to any person, with the exception of
attorneys or other individuals consulted by Employee to understand the
interpretation, application, or legal or financial effect of this SAR or to
implement any portion of it. Employee further agrees that prior to disclosing
the terms of this SAR to any of the foregoing individuals, those persons must
pledge to strictly maintain such confidentiality before Employee shares such
information with them.

13. If, contrary to this SAR, a lawsuit is filed by Employee, or Employee
otherwise commits a material breach of this SAR, Employer will have the right,
without affecting the continued validity and enforceability of the SAR, and in
addition to and not in lieu of all other legal and equitable remedies, to
discontinue all further payments and benefits due under this SAR and to seek
redress at law for any and all damages, costs and fees.

14. In response to inquiries by prospective employers of Employee, Employer
agrees to provide only confirmation of Employee’s job title and dates of
employment. All such reference inquiries should be directed solely to Thaddeus
Clements.

15. Employee warrants that he has returned any and all Employer documents or
other materials, including, without limitation, electronic or “hard” data,
software, policy manuals, office supplies, keys, and any Employer property in
his possession to Employer.

16. In exchange for Employer’s promises contained in this SAR, Employee has
executed this SAR, including the release in paragraph 3 of this Agreement.
Employer has no obligation to pay any sums or benefits under this SAR, including
under paragraphs 2 and 4 of this Agreement, until: (1) it receives a fully
executed copy of this SAR from Employee; and (2) the Revocation Period set forth
in paragraph 9 expires and Employee does not revoke the

 

-6-



--------------------------------------------------------------------------------

SAR during the Revocation Period (“Effective Date”). If Employer revokes the
SAR, Employer owes no obligations under this SAR and has no obligations to pay
the sums or give the benefits set forth in paragraphs 2 and 4.

17. Employee and Employer understand and agree that the terms and conditions of
this SAR constitute the full and complete understandings, agreements, and
promises of the parties, and that there are no oral or written understandings,
agreements, promises, or inducements made or offered other than those set forth
in writing in this SAR. Notwithstanding the foregoing, Employee agrees that this
SAR does not cancel, reduce or otherwise diminish any post-employment
obligations relating to confidentiality, use of confidential information,
non-competition, and non-solicitation.

18. Employee agrees that his seat on the Board of Directors of First
Commonwealth Financial Corporation and all affiliate Boards and Committees will
end effective February 28, 2007.

19. Employee is solely responsible for all tax liabilities and other
consequences beyond the deductions made by Employer from amounts payable under
this SAR.

20. Employee expressly agrees that this SAR will be governed by Pennsylvania
law, except as preempted by federal law.

21. Employee and Employer waive any right to a court (including jury) proceeding
and instead agree to submit any dispute over the application, interpretation,
validity, or any other aspect of this Agreement to binding arbitration
consistent with the application of the Federal Arbitration Act and the
procedural rules of the American Arbitration Association (“AAA”) before an
arbitrator who is a member of the National Academy of Arbitrators (“NAA”) out of
a panel of eleven (11) arbitrators to be supplied by the AAA.

22. If any court, arbitrator, or other authority determines that any term,
condition, clause, or other provision of this SAR is void or invalid, it, he, or
she will have discretion to modify such term, condition, clause, or other
provision of this SAR to make it valid, or, alternatively, if it, he, or she
declines to make such a modification and leaves it invalid, the remaining
portions of this SAR will remain in full force and effect.

 

-7-



--------------------------------------------------------------------------------

AGREED:     /s/ Joseph E. O’Dell      

Joseph E. O’Dell

For Myself, My Heirs, Personal

Representatives and Assigns

    Dated: February 28, 2007 AGREED:     /s/ David R. Tomb Jr.      

David Tomb

Senior Vice President

On Behalf of First Commonwealth

Financial Corporation

    Dated: February 28, 2007

 

-8-



--------------------------------------------------------------------------------

ATTACHMENT A



--------------------------------------------------------------------------------

CONSULTING SERVICES AGREEMENT

THIS CONSULTING SERVICES AGREEMENT (“Agreement”) is entered into by and between
Joseph E. O’Dell (“Consultant”) and First Commonwealth Financial Corporation for
and on behalf of itself, its subsidiaries, and affiliated and related companies
(“FCFC”).

WHEREAS, the Consultant and FCFC are mutually interested in Consultant’s
performing services for FCFC from time to time as needed and requested by FCFC;
and

WHEREAS, the Parties acknowledge that Consultant was formerly employed by FCFC;
and

WHEREAS, Consultant acknowledges that he is no longer an employee of FCFC, his
employment having terminated on February 28, 2007.

NOW, THEREFORE, for and in consideration for the mutual covenants and promises
hereinafter set forth, and for other good and valuable consideration, Consultant
and FCFC agree as follows:

 

  1. Services. From time to time as needed and requested by FCFC during the
period commencing March 1, 2007 through September 3, 2010 (“Consulting Period”),
Consultant agrees to perform services in a consulting capacity.

Consultant will not be entitled to participate, or continue to participate, as
an active employee in any employee benefit programs or plan provided by FCFC.
Consultant will be solely responsible for filing and paying federal income and
social security taxes as required by law with respect to any remuneration
received under the terms of this Agreement.

 

  2. Compensation and Expenses.

As compensation for the satisfactory performance of services hereunder, FCFC
will pay Consultant One Thousand Dollars ($1,000.00) per month in exchange for
Consultant’s performance of requested projects and/or services.

 

  3. Standard of Performance.

 

  (a) Consultant will be given work assignments by the President and Chief
Executive Officer of FCFC. Any work performed by Consultant must be previously
authorized and approved by FCFC.

 

  (b)

The details of the method and manner of performing the services shall be under
Consultant’s own control, FCFC being interested only in the results of
Consultant’s work. The services to be provided hereunder shall conform to the
requirements specified by FCFC and shall be performed in accordance with sound
and generally accepted industry standards. In the event Consultant’s services
hereunder should fail to meet the foregoing standard, or not prove satisfactory
to FCFC, as a result of human error,



--------------------------------------------------------------------------------

 

omission, or otherwise, FCFC shall notify Consultant, and Consultant shall
perform such corrective services, including re-performance of the services,
requested by FCFC. Any such corrective services requested by FCFC shall be
completed in a timely manner and at Consultant’s expense.

 

  (c) Consultant is, for all purposes hereunder, an independent contractor, and
in no event shall he or any of his employees, contract personnel,
sub-contractors or other personnel performing services hereunder (collectively,
“Consultant’s Associates”) be considered employees of FCFC. It is further
understood and agreed that FCFC shall not have any obligations as an employer to
Consultant, or to Consultant’s Associates as an employer, including, but not
limited to, federal income taxes, FICA taxes, Workers’ Compensation, retirement
benefit plans and programs, any employee welfare benefit plans, programs, and
all insurance coverages related to any of the foregoing.

 

  (d) Consultant agrees not to be unavailable to the FCFC for more than two
(2) consecutive weeks without prior approval. Consultant will give FCFC notice
if he will be unavailable for any more than one (1) week.

 

  (e) Consultant agrees to conduct his activities hereunder in accordance with
all applicable laws and FCFC’s Code of Business Conduct and applicable law.

 

  (f) Consultant agrees to obtain FCFC’s written approval prior to
subcontracting any of the services under this Agreement. The terms and
conditions of this Agreement shall apply to all Consultant’s Associates who
perform services under this Agreement.

 

  4. Termination of Consulting Agreement.

 

  (a) This Agreement shall terminate and expire on the last day of the
Consulting Period, as defined in paragraph 1, unless earlier terminated. Any new
agreement must be approved in accordance with FCFC’s policies and business
practices then in effect.

 

  (b)

This Agreement may be terminated during the Consulting Period by FCFC for
convenience at any time upon seven (7) days’ advance written notice to
Consultant. In the event of such termination, FCFC shall pay Consultant for all
services rendered through the date of termination in accordance with
Section 2(a) of this Agreement. FCFC will also pay Consultant the amount of One
Thousand Dollars ($1,000.00) per month for each month remaining in the term of
the Consulting Agreement after the termination of the Consulting Agreement,
unless FCFC terminates the Consulting Agreement because of Consultant’s
non-performance. If FCFC terminates this Agreement due to Consultant’s
non-performance, it shall owe no sums to him under this Agreement other than
those for

 

-2-



--------------------------------------------------------------------------------

 

services already provided as of the date of the termination of the Consulting
Agreement. “Non-performance” is defined as Consultant’s material breach of this
Agreement, such as a substantial failure to perform, or failure to perform in a
timely manner, the reasonable work assigned to him by FCFC. In the event of
Consultant’s non-performance, FCFC agrees to give Consultant written notice
setting forth the details of the non-performance, requesting corrective action
by Consultant, and to provide Consultant with fifteen (15) days to cure. If
Consultant terminates this Consultant Agreement for any reason, FCFC will have
no obligation to pay him any sums under this Consulting Agreement other than
those for services already provided as of the date of the termination of the
Consulting Agreement. Consultant agrees to give FCFC seven (7) days’ advance
notice of any termination of this Agreement by him.

 

  (c) This Agreement shall terminate automatically and immediately upon
Consultant’s death or in the event Consultant becomes incapable, in FCFC’s
reasonable judgment, from effectively performing his services under this
Consulting Agreement by reason of illness, disability, incapacity or any other
reason. Any remuneration due to Consultant under this Consulting Agreement at
the time of his death will be paid to his estate.

 

  (d) Notwithstanding termination of the consulting arrangement prior to the end
of the Consulting Term, the parties agree that Consultant’s obligations under
Sections 5 and 6 shall survive in accordance with their respective terms.

 

  5. Proprietary and Confidential Information. Consultant agrees to cooperate
fully with FCFC in its patents, proprietary information, and nondisclosure
policies. Consultant further agrees as follows:

 

  (a) Except as permitted below, Consultant will not at any time disclose to
others, permit to be disclosed, use, permit to be used, copy or permit to be
copied any Proprietary and Confidential Information (as defined below), which he
learns or observe as a result of, or during the performance of, the services to
be provided hereunder or have previously learned as a result of a prior
relationship, including, without limitation, a previous employment relationship
or previous consulting relationship, with FCFC. Further, Consultant agrees to
maintain in confidence any proprietary and confidential information of customers
and other third parties received or of which he has knowledge as a result of his
consulting services and/or prior employment by FCFC.

 

  (b)

“Proprietary and Confidential Information” shall include, without limitation,
financial information; marketing plans and cost data; business and
implementation plans; engineering plans; photographs, maps, drawings, reports
and specifications; prospect lists; technical information

 

-3-



--------------------------------------------------------------------------------

 

concerning products, equipment, services and processes; procurement procedures
and pricing techniques; names and other information (such as credit and
financial data) concerning customers and business affiliates; and other trade
secrets, concepts, ideas, plans, strategies, analyses, surveys and proprietary
information related to the past, present or anticipated business of FCFC. Except
as required by law, no such information shall be released to anyone other than
authorized representatives of FCFC or the customer for whom the services are
being performed, who have a bona fide need to know in order to enable Consultant
to perform the services, either before or after completion of the work, except
with written consent of FCFC and the customer, if applicable, as communicated in
writing to Consultant by FCFC’s authorized representative. The prohibitions of
this Section 5 shall not apply, however, to information in the public domain
(but only if the same becomes part of the public domain through means other than
a disclosure prohibited hereunder).

 

  (c) Consultant and the Consultant’s Associates understand and agree that these
obligations may be enforced by legal or equitable action for damages, injunction
or otherwise, brought by FCFC, or by the customer for whom the work is
performed, or their assigns.

 

  (d) FCFC shall have the sole ownership of all intellectual property rights
(including patent and copyright rights) in the goods, systems and services
provided to FCFC by Consultant under this Agreement, including, without
limitation, reports, information or data provided in electronic form or
generated through use of Consultant’s hardware, firmware or software (including
microcodes, applications, programs, files and databases), computers, or other
information technology systems, or otherwise provided through use or application
of any items containing any electronic controls, valve or embedded chip or
controller (the “Deliverables”), except that Consultant shall retain the sole
ownership of all intellectual property rights (including patent and copyright
rights) in any software, programs, documents, systems or any other items,
including modifications thereof, owned or developed by Consultant prior to,
and/or completely independent and separate from, Consultant’s engagement and
performance hereunder (the “Consultant Technology”) and which may be used by
Consultant in its performance of services and incorporated into the
Deliverables. FCFC shall have a perpetual, non-revocable, royalty-free license
to utilize such Consultant Technology solely as part of the Deliverables.

 

  (e)

All correspondence, memoranda, notes, records, reports, papers, summaries,
photographs, drawings, data or information, analyses, or other documents
(including, without limitation, any computer-generated, computer-stored or
electronically-stored materials), and all copies, extracts or summaries thereof,
made, composed or received by Consultant, solely or jointly with others, and
which are in Consultant’s possession, custody

 

-4-



--------------------------------------------------------------------------------

 

or control and which are related in any manner to the past, present or
anticipated business or FCFC (collectively, the “FCFC Documents”) shall either
be delivered to FCFC or destroyed by Consultant, as directed by an authorized
representative of FCFC, on or before the date of termination of this Agreement.
Consultant hereby grants and conveys to FCFC all right, title and interest in
and to, including, without limitation, the right to possess, print, copy and
sell or otherwise dispose of, any FCFC Documents which may have been prepared by
Consultant or under his direction or which may have come into his possession in
any way during the Consulting Period which relate to the past, present or
anticipated business of FCFC.

 

  (f) Prior to engaging a Consultant’s Associate to provide services in
connection with this Agreement, Consultant agrees that he will cause each such
Consultant’s Associate to separately execute an agreement agreeing to be bound
by the terms of this Section 5.

 

  7. Dispute Resolution. It is the mutual intention of the parties to have any
disputes concerning this Agreement resolved out of court. Accordingly, the
parties agree that any such dispute or controversy that cannot be resolved by
the parties shall be submitted for resolution through final and binding
arbitration. The foregoing notwithstanding, FCFC shall be entitled to seek a
restraining order or injunction in any court of competent jurisdiction to
prevent any breach or continuation of any breach of the provisions of Section 5,
and Consultant hereby consents that such restraining order or injunction may be
granted without the necessity of FCFC posting any bond.

 

  8. Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of Pennsylvania, without regard to
principles of conflicts of law, unless preempted by federal law, in which case
federal law shall govern without application of the principles of conflicts of
law; provided, however, that the Federal Arbitration Act shall govern in all
respects with regard to the resolution of disputes hereunder.

 

  9. Enforcement of Agreement. No waiver or nonaction with respect to any breach
by the other party of any term or provision of this Agreement, or the waiver or
nonaction with respect to any breach of the provisions of similar consulting
agreements with other consultants, shall be construed to be a waiver of any
succeeding breach of such provision, or as a waiver of the provision itself. No
waiver shall be binding unless in writing and signed by the party waiving the
breach. If any provision of this Agreement or the application thereof is held
invalid, the invalidity shall not affect other provisions or applications and,
to this end, the provisions of this Agreement are declared to be severable.

 

  10.

Conflicting Requirements. FCFC objects to the inclusion of any different or
additional terms by Consultant or in Consultant’s performance of the services
under this Agreement. The terms and conditions contained herein shall take

 

-5-



--------------------------------------------------------------------------------

 

precedence over any of those either expressed or implied by Consultant’s
documentation presented to FCFC.

 

  11. Entire Agreement. The foregoing and any attached schedules and exhibits
constitute the entire agreement between the parties and supersede any
representations or agreements heretofore made, except that the Confidential
Separation and General Release Agreement between the Parties remains in full
force and effect. This Agreement may be amended only by a document signed by
Consultant and a duly authorized representative of FCFC.

 

  12. Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when received by or tendered to Consultant or FCFC, as
applicable, by pre-paid courier or by United States registered or certified
mail, return receipt requested, postage pre-paid, addressed as follows:

FCFC:

Thaddeus Clements

First Commonwealth Bank

Senior Vice President

P.O. Box 400

Indiana, Pennsylvania 15701

CONSULTANT:

Joseph E. O’Dell

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the 28th day
of February, 2007.

 

CONSULTANT    

FIRST COMMONWEALTH

FINANCIAL CORPORATION

By:   /s/ Joseph E. O’Dell     By:   /s/ David R. Tomb Jr. Name:   Joseph E.
O’Dell     Name:   David R. Tomb Jr.

 

-6-